DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, filed as part of its Answer, on the ground that Plaintiff failed to appeal within the 90 days required by ORS 305.280(2). Plaintiffs received the assessment notice but did not act in a timely manner.
A review of Plaintiffs' materials shows the Notice of Deficiency Assessment was mailed to Plaintiffs on December 15, 2009. The Complaint was filed on April 12, 2010. That interval is longer than the 90 days required by ORS 305.280(2) (2007), which provides:
  "An appeal under ORS 323.416 or 323.623 or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final."
The court is not aware of any circumstances that extend the statutory limit of 90 days.
Defendant's Motion to Dismiss is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is allowed. The Complaint is dismissed. Dated this day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon July 13, 2010. The court filed and entered this Decisionon July 13, 2010.